Per Curiam.

Whether the evidence conforms to the indictment is not a jurisdictional issue as contended by petitioner-appellant. However, habeas corpus relief may be granted for nonjurisdictional claims, if the petitioner has no adequate remedy at law. State ex rel. Firman v. Money (1993), 69 Ohio St.3d *414591, 593, 635 N.E.2d 26, 29. Issues involving the relationship of the indictment to the evidence may clearly be appealed. See State v. O’Brien (1987), 30 Ohio St.3d 122, 30 OBR 436, 508 N.E.2d 144. Thus, petitioner in this case had an adequate remedy at law.
Accordingly, we overrule the motion to strike or dismiss and affirm the judgment of the court of appeals.

Judgment affirmed.

Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.